Citation Nr: 1611453	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee anterior cruciate ligament (ACL) tear.   

2.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee instability s due to anterior cruciate ligament (ACL) tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a Central Office hearing in February 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his February 2016 hearing before the undersigned, noted that he had recently had surgical intervention in the previous month to treat his left knee.  He maintains that his disability has steadily worsened, and that he is now in follow-up care for the most recent surgical intervention.  

He did provide copies of the treatment, which evidence that surgery was performed in January 2016.  The Veteran reported that he had additional VA treatment scheduled on the same day as his Central Office hearing, and the Board notes that there are no treatment records, other than the operative report, from January 2016 to the present in the record.  As this is very recent, normally, without any indication of the condition growing in severity, the Board would not remand the claim solely to obtain records which would not be substantially probative in the case.  In this instance, however, there has been a major intervening event in the care of the left knee occurring in January 2016, and the effects of the surgery, to include physical therapy results and other pain management records, are vital to determining the overall severity of the left knee conditions.  As such, any adjudication at this point would be preliminary.  Indeed, as the Veteran has identified pertinent VA treatment records as being outstanding, and as all federal records are deemed to constructively be part of the record, efforts must be made to secure outstanding clinical reports of left knee treatment before a decision can occur in this case.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Board notes that in his hearing testimony, the Veteran reported having been examined by VA in 2010 and 2011.  He maintained that his condition has gotten more severe over time, and this is at least partially substantiated, as surgical intervention occurred in January 2016.  For claims where an increase in disability rating is sought, it is first and foremost a requirement that an accurate assessment of the disability picture be of record.  The Board, given the recent major intervention in the left knee joint, is not satisfied that such an assessment is of record, and prior to any adjudication, the Veteran should be afforded a new, comprehensive orthopedic examination addressing the severity of his left knee disabilities.  Indeed, while the age of an examination is not, in and of itself, a reason to remand a claim, the last VA examination, offered in 2011, is both rather dated in nature and it does not contemplate the most recent surgical intervention.  The case is remanded so that such an examination can occur.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

There is no dispute as to the Veteran having experienced a surgical intervention in his left ACL in January 2016.  Following the obtaining of records and the affording of the new examination, the RO is directed to consider not only the level of severity of the knee impairments from the grant of service connection forward (as the claim is one for a higher initial disability), but also the applicability of any temporary 100 percent rating which might be appropriate for the convalescence period following the operation on his left knee.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from January 2016, the date of the Veteran's most recent knee surgery, to the present (to include physical therapy, rehabilitation, and any other clinical consultations).  Should no records be located after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to evaluate the severity of service-connected ACL tear, to include service-connected knee instability.  In this regard, the level of instability as well as functional impairment associated with the knee disability should be fully assessed.  Range of motion studies, to specifically include both assessments of flexion and extension, should be included.  Any conclusions reached in the narrative portion of the examination report must be associated with a supporting rationale.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  In this regard, as the Veteran clearly had a surgical intervention performed on his knee in January 2016, based on the evidence of record received subsequent to the development ordered by this remand, consideration of a temporary 100 percent disability rating for the convalescent period should be made in addition to the issuance of a re-adjudication of the permanent evaluation of the knee disabilities.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




